USCA11 Case: 21-12651     Date Filed: 06/08/2022   Page: 1 of 3




                                         [DO NOT PUBLISH]
                           In the
         United States Court of Appeals
                For the Eleventh Circuit

                  ____________________

                        No. 21-12651
                  Non-Argument Calendar
                  ____________________

BEVERLY A. JENKINS,
                                            Plaintiff-Appellant,
versus
THE GEOGROUP, INC.,
doing business as
WellPath Recovery Solutions, LLC,
also known as
Geocare, LLC.,


                                          Defendant-Appellee.
USCA11 Case: 21-12651        Date Filed: 06/08/2022     Page: 2 of 3




2                      Opinion of the Court                21-12651

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:21-cv-21630-JLK
                    ____________________

Before BRANCH, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        As best we can tell from her brief, Beverly Jenkins, pro se,
appeals the district court’s grant of The GEO Group, Inc.’s (“GEO
Group”) motion to dismiss her Fifth and Fourteenth Amendment
claims for lack of jurisdiction. She also petitions this Court to re-
consider our earlier ruling, in which we denied: (1) her motion
seeking sanctions against GEO Group for failing to submit a Cer-
tificate of Interested Persons (“CIP”); (2) her initial request for a
reversal and remand for reconsideration on the merits; and (3) her
motion seeking leave to amend her certificate of compliance. Re-
gardless, Jenkins’s initial and amended complaints failed to allege
that GEO Group was a government entity or that any of its actions
could be attributed to the government, and she expressly dis-
claimed any theory of diversity jurisdiction. Consequently, she
could not establish federal question jurisdiction under the Fifth and
Fourteenth Amendments, which apply only to governments and
government actors. Accordingly, we affirm the district court’s
grant of GEO Group’s motion to dismiss for lack of subject matter
jurisdiction and deny Jenkins’s motion for reconsideration.
USCA11 Case: 21-12651   Date Filed: 06/08/2022   Page: 3 of 3




21-12651          Opinion of the Court                      3

      AFFIRMED.